DETAILED ACTION
Status of the Claims
	Claims 2-3, 6 and 9-10 are cancelled. Claims 16-25 are new. Claims 1, 4, 7 and 16-25 are pending in this application. Claims 1, 4, 7 and 16-25 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/056877 filed on 03/19/2019, claims priority from the foreign application EP18162879.3 filed on 03/20/2018. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
Withdrawn Rejections
The USC 103 rejections over claims 1-4, 6-7 and 9-10 over Richard and Herzog, evidenced by DSM, Malvern Panalytical, and Luther is withdrawn per Applicant’s amendments. However, a new rejection over the two references with additional evidentiary documents are provided below. 
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claims 1, 4, 7 and 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US7019020B2 (Hereinafter ‘020) in view of Herve Richard et al (WO2002039972A1, publication date: 05/23/2002, previously cited) (Hereinafter Richard) and Bernd Herzog et al (Physical properties of organic particulate UV absorbers used in sunscreens II. UV-attenuating efficiency as function of particle size Journal of Colloid and Interface Science 276 (2004) 354–363, previously cited) (Hereinafter Herzog). 
Instant claims 1, 4, 7 and 16-25 are obviated by claims 1-2 of ‘020 in view of Richard and Herzog. Richard teaches as discussed below in the USC 103 rejection.  Herzog teaches as discussed below in the USC 103 rejection. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of the reference application claims and Richard and Herzog. Richard teaches that its invention is “capable of absorbing both in the UN-A and in UN-B, in the form of fine particles of average size between 10 nm and 5 μm, which allow effective protection of the skin, the lips or the hair as well as other photosensitive materials against the unfavorable effects UV radiation” (page 3). Herzog motivation is discussed above. Thus, one would incorporate the teachings of Richard and Herzog into the claims of ‘020 with a reasonable expectation of successfully achieving a UV-blocking formulation. 
New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Herve Richard et al (WO2002039972A1, publication date: 05/23/2002, previously cited) (Hereinafter Richard) and Bernd Herzog et al (Physical properties of organic particulate UV absorbers used in sunscreens II. UV-attenuating efficiency as function of particle size Journal of Colloid and Interface Science 276 (2004) 354–363, previously cited) (Hereinafter Herzog), evidenced by DSM (AMPHISOL® K, DSM, downloaded in January 2022, previously cited) (Hereinafter DSM), also evidenced by Malvern Panalytical (Mastersizer range, Malvern Panalytical, downloaded in January 2022, previously cited) (Hereainfter Malvern Panalytical), also evidenced by Helmut Luther et al (EP 0893119 B1, publication date: 09/03/2003, previously cited) (Hereinafter Luther), also evidenced by Edina Vranic (Amorphous Pharmaceutical Solids, Bosnian Journal of Basic Medical Sciences, 4 (3): 35-39, 2004) (Hereinafter Vranic), also evidenced by Kao Chenheng et al (Effects of Solvents on UV Spectra and FL Spectra for 1,4-Bis(Benzoxazol-2-yl)Benzene and Its 5,5’-Disubstituted Derivatives, Chemical Journal of Chinese Universities, Vol 8, No 10, 1987) (Hereinafter Chenheng).  
Applicant amended claim 1 by incorporating the limitations of now cancelled claims 2-3 and 6 into claim 1. Applicant also deleted oil-in-water and cetyl phosphate limitations from claim 1. Applicant added new claim 16 which now includes the deleted limitations from claim 1 (oil in water emulsion comprising an oily phase dispersed in an aqueous phase in the presence of cetyl phosphate. New claim 17 comprises the limitations of now cancelled claim 9. New claim 18 comprises the limitations of now cancelled claim 10. New claims 19-20 further limit the concentration range for the UV-filter oil claimed in claim 1. New claims 21-22 further limit the concentration range for the nano-sized solid amorphous particles of 1,4 di(benzoxazol-2'-yl)benzene claimed in claim 1. New claims 23-25 claim ratios for the UVB to UVA absorbance of the nano-sized solid amorphous particles. 
In claim 1, “a topical composition” preamble is an intended use and does not further limit the composition claimed in the body of the claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). 
Regarding claims 1, 4, 16, 19 and 21-22, Richard teaches a composition comprising 1,4-di(benzoxazol-2'-yl)benzene (structurally equivalent to 1,4-phenylene-bis-(2-benzoxazolyl)) having a mean particle size of 450 nm (nano sized) (claim 2, example 1) wherein the composition is an oil-in-water emulsion (Example A). Richard teaches particle average size of between 20 nm and 2 μm (claim 5). In figures 1-2, Richard also discloses particles that are within the instantly claimed range of 50 nm to 300 nm. The figures are provided below:

    PNG
    media_image1.png
    981
    716
    media_image1.png
    Greyscale
 
Richard also teaches an additional UV filter such Ethylhexyl Salicylate (claim 10) to be in the composition which is “a substance which absorbs light in the UVB and/ or UVA range and which is liquid at ambient temperature (UV-filter oil)”. Richard teaches “sunscreens” (claim 10) such as Ethylhexyl Salicylate (claim 10) to be “one or more organic sunscreens active in the UV-A and / or UV-B range” (claim 9). Richard also teaches homosalate (page 5) and octocrylene (page 5, claim 10). Richard also teaches “applying to the skin an effective amount of the cosmetic composition” (topical) (page 7). Regarding the “determined by laser diffraction” limitation in the instant claim, Richard teaches using Mastersizer 2000 device for the particle size measurements (page 7, page 4) which is a laser diffraction particle size analyzer evidenced by Malvern Panalytical (page 1). Regarding the instant limitation of “Dn50”, the instant specification recites “The term 'mean particle size' as used herein refers to the mean number based particle size distribution Dn50 (also known as Dn0.5) as determined by laser diffraction e.g. with a Malvern Mastersizer 2000” (page 4 of instant specification) which is the same analyzer used by Richard, thus it is interpreted such that the reported size measurements of Richard are also Dn50. Richard also teaches oil-in-water emulsion cream preparation of 1,4-di(benzoxazol-2'-yl)benzene (examples A-C) thus teaching an oily phase and an aqueous phase. Richard also teaches incorporation of “38% aqueous dispersion of 1,4-Phenylene-bis-(2-benzoxazolyl) prepared according to Example 1” in an oil-in-water emulsion (example A). Richard also teaches that example A composition comprises Amphisol K. DSM evidentiary reference provides the evidence that Amphisol K is an oil-in-water emulsifier (page 1). Thus, Richard meets the “in the form of an oil-in-water (O/W) emulsion comprising an oily phase dispersed in an aqueous phase in the presence of an O/W emulsifier” limitation of the instant claim. DSM evidentiary reference provides the evidence that Amphisol K’s INCI name is “potassium cetyl phosphate” (phosphate ester) (page 2). Regarding the instantly claimed concentration ranges, Richard teaches that “a person skilled in the art will take care to choose this or these optional additional compounds and/or their quantities so that the advantageous properties intrinsic to the invention, and in particular the insolubility of the agents screening out UV radiation, are not altered by the planned addition(s)” (page 6) regarding UV filters listed in pages 5-6. Richard teaches between 0.1% and 15% by weight for the insoluble organic compound (claim 8) which is 1,4-di(benzoxazol-2'-yl)benzene (claims 1-2). Richard also teaches that such UV filters are chosen as described in patents including EP0893119 (Luther) (page 4 last paragraph). Luther teaches these UV filters as oil-soluble organic UV absorbers (claim 15) which can be octyl methoxy cinnamate (claim 16) and homosalate (para 35) among others. Luther teaches octyl methoxy cinnamate as Parsol MCX (para 65) at concentrations 2.7% (table 1) as well as other oil-soluble UVAs at 4% (table 4). Thus, Since Richard cites the Luther reference regarding UV-filter oil component of the invention, one of ordinary skill in the art would use the above concentrations regarding these compounds which meet the instant claim limitations of 0.1 to 30 wt % and 1 to 25 wt %. Regarding the instantly claimed “solid amorphous particle” limitation, Richard teaches the 1,4-di(benzoxazol-2'-yl)benzene in a solid amorphous form in the first step of a synthesis example (example 1) where Richard recites “After recrystallization of the solid obtained from N-methylpyrrolidone and drying, 76.1 g of 1,4-phenylene-bis-(2-benzoxazolyl) are obtained (yield 81%) in the form of a pale yellow powder” which is followed by a grinding step as “Grinding is carried out in a closed circuit for 2 hours 30 minutes with circulation of water to avoid overheating of the preparation” (page 7). Evidentiary reference Vranic discloses methods regarding preparation of amorphous solids and teaches “Processes that introduce mechanical or chemical stress (grinding, milling, and wet granulation) can render crystalline materials fully or partially amorphous” (page 36 left column). Thus, since Richard teaches a grinding step after recrystallization of 1,4-di(benzoxazol-2'-yl)benzene, absent evidence of the contrary, Richard discloses the compound as solid amorphous compounds.
Regarding claim 7, Richard teaches preparation of an aqueous dispersion of 1,4-di(benzoxazol-2'-yl)benzene powder (example 1) which is interpreted to be a topical composition since Richard teaches  “applying to the skin an effective amount of the cosmetic composition” (page 7). 
Regarding claim 17, Richard oil-in-water emulsion cream preparation of 1,4-di(benzoxazol-2'-yl)benzene that comprises a total of 100 g of all ingredients combined (example B of the original document, also provided below). The oil components of example A are Sinnowax (Mixture of cetylstearyl alcohol and oxyethylenated cetylstearyl alcohol) at 7 g, Cerasynt (Mixture of glycerol mono- and distearate) at 2 g, cetyl alcohol at 1.5 g, polydimethylsiloxane at 1.5 g and Vaseline oil at 15 g which total to 27 g which is 27% which means the oil phase is at least at 10%.

    PNG
    media_image2.png
    383
    656
    media_image2.png
    Greyscale

Regarding claim 18, Richard teaches 27% by weight for the oily phase (example B) which is discussed above. 
Regarding claim 20, in addition to the Luther embodiments disclosed above, Luther also teaches a broad range of 0.1 to 15% by weight of a sun protection agent (claim 21) which overlaps with the instantly disclosed range of 5 to 20 wt.%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claims 23-25, Richard teaches that its invention is “capable of absorbing both in the UN-A and in UN-B, in the form of fine particles of average size between 10 nm and 5 μm, which allow effective protection of the skin, the lips or the hair as well as other photosensitive materials against the unfavorable effects UV radiation” (page 3) evidencing that both UVA and UVB are absorbed. The instant specification discloses that UVB to UVA absorbance of the solid amorphous form of micronized 1,4-di(benzoxazol-2'-yl)benzene is determined by measuring the UV-spectra of the compounds dispersed in water (page 7 lines 4-10). Evidentiary reference Chenheng discloses the UV spectra of 1,4-bis(benzoxazol-2'-yl)benzene in different solvents (page 896 of Chenheng). Chenheng’s teachings are interpreted as solvents being a determining factor in the absorbance of UVA and UVB. Richard teaches an aqueous dispersion of 1,4-di(benzoxazol-2'-yl)benzene (page 8 of Richard). Thus, since both the instant invention and Richard uses the same solvent and since Richard’s embodiments meets the structural limitations for solid amorphous particles (discussed above), absent evidence of the contrary, Richard’s invention would yield a ratio of the UVB to UVA absorbance of the nano-sized solid amorphous particles between 0.47 and 0.51.
Regarding claim 1, while Richard teaches particle size that are within the disclosed range (discussed above), it doesn’t specifically motivate using particles between 50 nm and 300 nm. 
Regarding claim 1, Herzog evaluates physical properties of organic particulate UV absorbers used in sunscreens and their UV-attenuating efficiency as function of particle size testing particles sizes in the range of 0.16 to 4 µm (abstract). Herzog concludes that 80 µm is the optimum size for UV-absorbing substances (abstract). 


It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Richard and Herzog and achieve the instant invention. 1,4 di(benzoxazol-2'-yl)benzene taught by Richard is a UV absorber (abstract of Richard). Herzog provides the motivation that “With decreasing particle size the efficiency of the UV extinction of the dispersion increases up to a particle size of 80 nm. For particles smaller than 80 nm the UV extinction decreases again indicating an optimum at 80 nm” (abstract). While Herzog tests the MBBT compound in its evaluation which is not 1,4 di(benzoxazol-2'-yl)benzene, both compounds are known UV absorbers and to one of ordinary skill in the art, the broad teachings of Herzog would be instantly evident to be applicable to 1,4 di(benzoxazol-2'-yl)benzene. Thus, one would incorporate the teachings of Herzog into the teachings of Richard with a reasonable expectation of successfully achieving a product comprising 1,4 di(benzoxazol-2'-yl)benzene with a particle size of 80 nm. 

Claims 1, 4, 7 and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 8 of copending Application No. 17640253 (reference application) in view of Herve Richard et al (WO2002039972A1, publication date: 05/23/2002, previously cited) (Hereinafter Richard) and Bernd Herzog et al (Physical properties of organic particulate UV absorbers used in sunscreens II. UV-attenuating efficiency as function of particle size Journal of Colloid and Interface Science 276 (2004) 354–363, previously cited) (Hereinafter Herzog).
Claims 1, 4, 7 and 16-25 are obviated by claims 1, 2, and 8 of the reference application in view of Richard and Herzog. The reference application teaches neither a UV-filter oil nor amorphous solid particles and their sizes. Richard teaches as discussed above. Herzog teaches as discussed above. 
It would have been obvious to one of ordinary skill in the art the time of instant application to have combined the claims of the reference application with the teachings of Richard and Herzog and achieve the instant invention. Richard provides motivation to incorporate solid amorphous particles rather than crystals. Richard teaches “Some of these filters, in particular the sulfonic benzimidazole derivatives, exhibit variations in solubility at high temperature which lead to significant recrystallization in the support. Such a phenomenon can occur result in a loss of effectiveness of the filters and a deterioration in the cosmetic properties of the compositions containing them.” (page 2) and subsequently also teaches “The Applicant, following significant research in the field of photoprotection, has discovered new insoluble organic compounds containing one or more benzazole and / or benzofuran, benzothiofen or indole groups capable of absorbing both in the UN-A and in UN-B, in the form of fi ne particles of average size between 10 nm and 5 μm, which allow effective protection of the skin, the lips or the hair as well as other photosensitive materials against the unfavorable effects UV radiation.” (page 3). Since Richard achieves these average sizes as a result of the grinding step disclosed, the interpretation is that Richard specifically motivates achieving solid amorphous particles more a more effective protection of the skin. Herzog provides the motivation that “With decreasing particle size the efficiency of the UV extinction of the dispersion increases up to a particle size of 80 nm. For particles smaller than 80 nm the UV extinction decreases again indicating an optimum at 80 nm” (abstract). While Herzog tests the MBBT compound in its evaluation which is not 1,4 di(benzoxazol-2'-yl)benzene, both compounds are known UV absorbers and to one of ordinary skill in the art, the broad teachings of Herzog would be instantly evident to be applicable to 1,4 di(benzoxazol-2'-yl)benzene. Thus, one would incorporate the teachings of Richard and Herzog into the claims of the reference application with a reasonable expectation of successfully achieving a more effective topical composition comprising 1,4-di(benzoxazol-2'-yl)benzene.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4, 7 and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 8 of copending Application No. 17640220 (reference application) in view of Herve Richard et al (WO2002039972A1, publication date: 05/23/2002, previously cited) (Hereinafter Richard) and Bernd Herzog et al (Physical properties of organic particulate UV absorbers used in sunscreens II. UV-attenuating efficiency as function of particle size Journal of Colloid and Interface Science 276 (2004) 354–363, previously cited) (Hereinafter Herzog).
Claims 1, 4, 7 and 16-25 are obviated by claims 6, 10, and 12 of the reference application in view of Richard and Herzog. The reference application teaches neither a UV-filter oil nor amorphous solid particles and their sizes. Richard teaches as discussed above. Herzog teaches as discussed above. 
It would have been obvious to one of ordinary skill in the art the time of instant application to have combined the claims of the reference application with the teachings of Richard and Herzog and achieve the instant invention. Richard provides motivation to incorporate solid amorphous particles rather than crystals. Richard teaches “Some of these filters, in particular the sulfonic benzimidazole derivatives, exhibit variations in solubility at high temperature which lead to significant recrystallization in the support. Such a phenomenon can occur result in a loss of effectiveness of the filters and a deterioration in the cosmetic properties of the compositions containing them.” (page 2) and subsequently also teaches “The Applicant, following significant research in the field of photoprotection, has discovered new insoluble organic compounds containing one or more benzazole and / or benzofuran, benzothiofen or indole groups capable of absorbing both in the UN-A and in UN-B, in the form of fi ne particles of average size between 10 nm and 5 μm, which allow effective protection of the skin, the lips or the hair as well as other photosensitive materials against the unfavorable effects UV radiation.” (page 3). Since Richard achieves these average sizes as a result of the grinding step disclosed, the interpretation is that Richard specifically motivates achieving solid amorphous particles more a more effective protection of the skin. Herzog provides the motivation that “With decreasing particle size the efficiency of the UV extinction of the dispersion increases up to a particle size of 80 nm. For particles smaller than 80 nm the UV extinction decreases again indicating an optimum at 80 nm” (abstract). While Herzog tests the MBBT compound in its evaluation which is not 1,4 di(benzoxazol-2'-yl)benzene, both compounds are known UV absorbers and to one of ordinary skill in the art, the broad teachings of Herzog would be instantly evident to be applicable to 1,4 di(benzoxazol-2'-yl)benzene. Thus, one would incorporate the teachings of Richard and Herzog into the claims of the reference application with a reasonable expectation of successfully achieving a more effective topical composition comprising 1,4-di(benzoxazol-2'-yl)benzene.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant arguments against the rejections that are withdrawn are now moot. Applicant’s arguments against Richard will be addressed below since this reference is being used as the primary reference in the 103 rejection above.
Applicant argues the following:
“Applicant notes however that none of the applied references of record, including Richard, disclose or suggest that any functional improvements could ensue if a topical composition comprising at least on light-absorbing UV-filter oil was provided with nano- sized solid amorphous particles of 1,4 di(benzoxazol-2'-yl)benzene having a mean particle size Dn50 determined by laser diffraction of from 50 nm to 300 nm. As is discussed in the originally filed specification, the present Applicant surprisingly discovered that the UV absorption/protection, SPF contribution and formulation stability are significantly improved as compared to similar formulations with crystalline forms of 1,4 di(benzoxazol-2'-yl)benzene (see e.g., page 5, lines 26-30 of the originally filed specification). 
With regard to the cited Richard et al reference, the Examiner has apparently focused on the following statement in Example 1 on page 7 thereof to evidence the presence of amorphous 1,4-phenylene-bis-(2-benzoxazolyl): 
"After recrystallization of the solid obtained from N- methylpyrrolidone and drying, 76.1 g of 1,4-phenylene-bis- (2-benzoxazolyl) are obtained (yield 81 % in the form of a pale yellow powder." 
The Applicant certainly does not dispute that amorphous forms of 1,4-phenylene- bis-(2-benzoxazolyl) are known per se. However, the naked statement in Richard et al that an amorphous form of such a compound may implicitly be "recrystallized" does not direct an ordinarily skilled person to actually employ the amorphous form in a topical composition with any reasonable expectation of successfully achieving improvements in UV absorption/protection, SPF contribution and formulation stability. In fact, by specifically requiring such recrystallization, the cited Richard et al reference teaches away from using the amorphous form. 
The data in Table 4 of the subject application demonstrate that the use of solid amorphous DBO results in a significantly higher SPF compared to the respective crystalline form. Furthermore, such formulations which include amorphous DBO are more storage stable as reflected by an unchanged in vitro SPF after 1-month storage @ RT for the solid amorphous form as compared to a significantly reduced SPF after 1- month storage @ RT for of the respective crystalline form. 
None of the applied references of record teach of suggest that the amorphous form of DBO would or could impart any improvements to a topical composition as compared to the corresponding crystalline form thereof. As such, the invention as defined by the pending claims here is patentably distinguishable over all applied references of record.”
Applicant’s arguments are acknowledged but not found persuasive. Richard does not teach away from using amorphous form. While Applicant correctly points that there is a crystallization and recrystallization step in the method disclosed by Richard, after recrystallization, Richard also discloses the step of grinding. The new evidentiary reference Vranic provides the evidence that crystalline materials can be rendered fully amorphous via mechanical stress processes such as grinding (further discussed above in the body of the USC 103 rejection). For this reason, the Examiner maintains the position that Richard achieves solid amorphous particles at the end of the production embodiment. Of note, Richard provides additional evidence that recrystallized UV filter are not desired. Richard teaches “Some of these filters, in particular the sulfonic benzimidazole derivatives, exhibit variations in solubility at high temperature which lead to significant recrystallization in the support. Such a phenomenon can occur result in a loss of effectiveness of the filters and a deterioration in the cosmetic properties of the compositions containing them.” (page 2) and subsequently also teaches “The Applicant, following significant research in the field of photoprotection, has discovered new insoluble organic compounds containing one or more benzazole and / or benzofuran, benzothiofen or indole groups capable of absorbing both in the UN-A and in UN-B, in the form of fi ne particles of average size between 10 nm and 5 μm, which allow effective protection of the skin, the lips or the hair as well as other photosensitive materials against the unfavorable effects UV radiation.” (page 3). Since Richard achieves these average sizes as a result of the grinding step disclosed, the interpretation is that Richard specifically motivates achieving solid amorphous particles more a more effective protection of the skin. For these reasons, the rejection over the prior art stands (supplemented with additional evidentiary references). 
Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                

/MARK V STEVENS/Primary Examiner, Art Unit 1613